Appeal by the claimant from an order of the Ulster County Special Term of Supreme Court, confirming an award of $19,100 for 91.804 acres of land taken from 149 acres, in connection with the New York City Water Project, Delaware Section No. 7, Parcel No. 1310. The testimony given by claimant’s experts placed a value upon the acreage and structures thereon varying from just above $35,000 to just under $45,000. The one witness called on behalf of the city fixed the value at approximately $10,500. Such evidence as was given concerning sales does not indicate that the award is inadequate. The order confirming should be affirmed. Order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenek, JJ.